 



Exhibit 10.2
[FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT –
MARKET CAPITALIZATION GROWTH]
BROCADE COMMUNICATIONS SYSTEMS, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
[GRANTEE NAME]
[GRANTEE ADDRESS]
     You (“Grantee”) have been granted an award of Restricted Stock Units under
the Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of
this Restricted Stock Unit Agreement (the “Agreement”) is the Grant Date defined
below. Subject to the provisions of Appendix A, any appendix to the Agreement
for Grantee’s country of residence (for non-US employees) and the Plan, all of
which are attached hereto and incorporated herein in their entirety, the
principal features of this Award are as follows:

     
Grant Date:
  [                    ] (the “Grant Date”)
 
   
Maximum Number of Restricted Stock Units:
  [                    ] (the “Maximum Number of Restricted Stock Units”)
 
   
Pool
Percentage:
  [                    ]
 
   
Grantee Percentage of Restricted Stock Unit Pool:
  [                    ]%
 
   
Performance Period:
  [PERFORMANCE PERIOD BEGIN DATE] through [PERFORMANCE PERIOD END DATE] (subject
to Section 4(c) of Appendix A) (the “Performance Period”).
 
   
Performance Matrix:
  The number of Restricted Stock Units in which you may vest in accordance with
the Vesting Schedule will depend upon the Company’s Market Capitalization Growth
Rate as compared to the QQQQ Growth Rate for the Performance Period and will be
determined in accordance with Section 1 of Appendix A.
 
   
 
  For this purpose, “Market Capitalization Growth Rate” means the percentage
growth in the Market Capitalization of the Company during the Performance Period
determined by comparing the Market Capitalization of the Company as of the day
immediately preceding the commencement of the Performance Period with the Market
Capitalization of the Company as of the last day of the Performance Period.
 
   
 
  For this purpose, “QQQQ Growth Rate” means, as to the Performance Period, the
total return (change in share price plus reinvestment of any dividends) of a
share of Nasdaq-100 Index Tracking Stock issued by

-1-



--------------------------------------------------------------------------------



 



     
 
  the PowerShares QQQ Trust, Series 1 (or any successor fund), denominated as a
percentage. For purposes of the preceding sentence, the “change in share price”
will be determined by comparing the 10-day trading average of Nasdaq-100 Index
Tracking Stock as of the day immediately preceding the commencement of the
Performance Period with the 10-day trading average of Nasdaq-100 Index Tracking
Stock as of the last day of the Performance Period. For this purpose, the
“10-day trading average of Nasdaq-100 Index Tracking Stock” will mean the
average closing sales price of one share of Nasdaq-100 Index Tracking Stock for
the 10 most recent trading days ending on, and including, the relevant date, as
reported on the established stock exchange or national market system on which
Nasdaq-100 Index Tracking Stock is listed.
 
   
 
  For additional definitions of terms used in this Agreement, please see
Section 1(c) of Appendix A.
 
   
Vesting Schedule:
  The Grantee will vest on the date the Administrator determines the number of
Restricted Stock Units earned in accordance with the Performance Matrix and
Section 1 of Appendix A (the “Vesting Date”), provided that such determination
will be made within 30 days after the end of the Performance Period. Except as
otherwise provided in Appendix A, the Grantee will not vest in the Restricted
Stock Units unless he or she remains a Service Provider through the Vesting
Date.

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A,
Appendix B, if any, and the Plan. For example, important additional information
on vesting and forfeiture of the Restricted Stock Units is contained in
Sections 3 through 5 and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, APPENDIX B, IF ANY, AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS
AND CONDITIONS OF THIS AWARD.

         
BROCADE COMMUNICATIONS SYSTEMS, INC.
      GRANTEE
 
       
 
       
Signature
      Signature
 
       
 
       
Print Name
      Print Name
 
       
 
Title
       

-2-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
     1. Grant.
          (a) The Company hereby grants to the Grantee under the Plan an award
of Restricted Stock Units, subject to all of the terms and conditions in this
Agreement, Appendix B, if any, and the Plan. For each Restricted Stock Unit that
vests, the Grantee will be entitled to receive one (1) Share (subject to
automatic adjustment for stock splits, combinations and the like pursuant to
Section 14 of the Plan).
          (b) The number of Restricted Stock Units in which the Grantee may vest
will depend upon the Company’s Market Capitalization Growth Rate as compared to
the QQQQ Growth Rate for the Performance Period and will be determined following
the end of the Performance Period as follows:
               (i) The QQQQ Growth Rate for the Performance Period will be
compared to the Company’s Market Capitalization Growth Rate for the Performance
Period;
               (ii) If the QQQQ Growth Rate for the Performance Period equals or
exceeds the Company’s Market Capitalization Growth Rate for the Performance
Period, this Restricted Stock Unit award will immediately terminate and the
Restricted Stock Units granted hereunder will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company;
               (iii) To the extent the Company’s Market Capitalization Growth
Rate for the Performance Period exceeds the QQQQ Growth Rate for the Performance
Period (the “Excess Growth Rate”), the Company’s Market Capitalization as of the
day immediately preceding the commencement of the Performance Period will be
multiplied by the Excess Growth Rate. For the avoidance of doubt, if both rates
are negative, the Company’s Market Capitalization Growth Rate will exceed the
QQQQ Growth Rate for purposes of the previous sentence to the extent that the
Company’s Market Capitalization Growth Rate is a larger number than the QQQQ
Growth Rate, and the Excess Growth Rate will be the difference between the two
rates. For example, if the Company’s Market Capitalization Growth Rate is -10%
and the QQQQ Growth Rate is -20%, the Company’s Market Capitalization Growth
Rate is higher than the QQQQ Growth Rate, and the Excess Growth Rate is 10%. The
resulting dollar value (rounded down to the nearest whole dollar) will be
referred to herein as the “Market Capitalization Gain”;
               (iv) The Market Capitalization Gain will be multiplied by the
Pool Percentage set forth on the Notice of Grant. The resulting dollar value
(rounded down to the nearest whole dollar) will be referred to herein as the
“Restricted Stock Unit Pool”;
               (v) The Restricted Stock Unit Pool will be multiplied by the
Grantee Percentage of Restricted Stock Unit Pool set forth on the Notice of
Grant and rounded down to the nearest whole dollar; and

-3-



--------------------------------------------------------------------------------



 



               (vi) The dollar value determined in accordance with
Section 1(b)(v) above will be divided by the 10-Day Trading Average of the
Company’s Common Stock as of the last day of the Performance Period (rounded
down to the nearest whole number), resulting in a preliminary number of
Restricted Stock Units.
               The number of Restricted Stock Units in which the Grantee may
vest in accordance with the Vesting Schedule set forth on the Notice of Grant
will be the lesser of (A) the preliminary number of Restricted Stock Units
determined in accordance with Section 1(b)(vi) above or (B) the Maximum Number
of Restricted Stock Units; provided, however, that the Administrator, in its
sole discretion, may, within 30 days after the end of the Performance Period,
eliminate or reduce the number of Restricted Stock Units determined in
accordance with this Section 1. For the avoidance of doubt, once the number of
Restricted Stock Units have been determined in accordance with the preceding
sentence, the Grantee will vest in such number of Restricted Stock Units in
accordance with the Vesting Schedule and the Administrator may not further
eliminate or reduce such number of Restricted Stock Units. In any event, the
Administrator shall not be entitled to eliminate or reduce the number of
Restricted Stock Units determined in accordance with this Section 1 following a
Change of Control.
     Example for illustration purposes only:

          A  
Market Capitalization as of the day immediately preceding the commencement of
the Performance Period
   $4,118,055,000 B  
Pool Percentage
   2% C  
Grantee Percentage of Restricted Stock Unit Pool
   5% D  
Market Capitalization Growth Rate for the
Performance Period
   20% E  
QQQQ Growth Rate for the Performance Period
   10% F  
Excess Growth Rate (D – E)
   10% G  
Market Capitalization Gain determined by multiplying the Market Capitalization
as of the day immediately preceding the commencement of the Performance Period
by the Excess Growth Rate (A x F)
   $ 411,805,500 H  
Restricted Stock Unit Pool determined by multiplying the Market Capitalization
Gain by the Pool Percentage (B x G)
   $ 8,236,110 I  
Dollar value of the Grantee’s award determined by multiplying the Restricted
Stock Unit Pool by the Grantee’s Percentage of Restricted Stock Unit Pool (C x
H)
   $ 411,805 J  
10-Day Trading Average of the Company’s Common Stock as of the last day of the
Performance Period
   $ 11.72 K  
Number of Restricted Stock Units in which the Grantee may vest, subject to the
Administrator’s discretion to eliminate or reduce this number (I ÷ J)
   35,136

          (c) Definitions.
               (i) “Market Capitalization” will mean, as of any date, the value
equal to

-4-



--------------------------------------------------------------------------------



 



the 10-Day Trading Average of the Company’s Common Stock multiplied by the
number of Shares outstanding as of market close on such date. Market
Capitalization will be appropriately adjusted by the Administrator for the
effects of any stock acquisitions, other than acquisitions of private companies
with a purchase price equal to or less than $100 million, made during the
Performance Period by subtracting (A) the Company’s purchase price for the
acquired company as of the date of the initial, public announcement by the
Company of the entry into a definitive agreement by and between the acquired
company and the Company (the “Press Release”), from (B) the Market
Capitalization of the Company as of the end of the Performance Period. For
purposes of the preceding sentence, the “Company’s purchase price” will mean the
estimated value of the total consideration to be paid by the Company to the
acquired company’s stockholders (in their capacity as stockholders), as set
forth in the Company’s Press Release, less any cash consideration. If the
Company’s Press Release does not set forth the estimated value of the
consideration to be paid by the Company to the acquired company’s stockholders,
the “Company’s purchase price” will mean the value, as of the date of the Press
Release, equal to the product of (i) the actual number of shares of the
Company’s Common Stock issued in exchange for the shares of the acquired
company’s stock multiplied by (ii) the Fair Market Value of the Company’s Common
Stock as of the market close on the last market trading day immediately prior to
the date of the Press Release.
               (ii) “10-Day Trading Average of the Company’s Common Stock” will
mean the average closing sales price of one share of the Company’s Common Stock
for the 10 most recent trading days ending on, and including, the relevant date,
as reported on the established stock exchange or national market system on which
the Company’s Common Stock is listed (or, in the absence of an established
market, as determined in good faith by the Administrator).
          (d) When Shares are paid to the Grantee in payment for the Restricted
Stock Units, par value will be deemed paid by the Grantee for each Restricted
Stock Unit by past services rendered by the Grantee, and will be subject to the
appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation. Payment of any vested Restricted Stock Units shall be made in whole
Shares only and any fractional shares will be forfeited at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant and Section 1 of this Agreement. Except as otherwise provided
herein, Restricted Stock Units shall not vest in accordance with any of the
provisions of this Agreement unless the Grantee remains a Service Provider
through the Vesting Date.
     4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are eligible to be earned shall either: (i) not be affected,
or (ii) be deferred for a period of time equal to the duration of such LOA,
based on the Company’s LOA policy in effect at such time as determined by the
Company in its sole discretion.

-5-



--------------------------------------------------------------------------------



 



          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company as a Service Provider is terminated during the
Performance Period due to his or her death or Disability, the vesting of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.
          (c) Change of Control. In the event of a Change of Control (as defined
below) during the Performance Period, the Performance Period shall be deemed to
end immediately prior to the date of the Press Release for purposes of
determining the Company’s Market Capitalization Growth Rate and the QQQQ Growth
Rate and the number of Restricted Stock Units in which the Grantee will be
entitled to vest will be determined by the Administrator (as in existence prior
to the Change in Control) in accordance with the Performance Matrix and
Section 1 of this Appendix A. The Grantee shall vest in the number of Restricted
Stock Units determined based on the preceding sentence immediately prior to and
contingent upon the Change of Control (the “New Vesting Date”) (unless vested
earlier in accordance with the terms of this Award, Section 14(c) of the Plan or
any employment or change of control agreement by and between the Company and the
Grantee and provided that the Grantee remains a Service Provider through the New
Vesting Date or as otherwise set forth in this Agreement). In accordance with
Section 1 of this Appendix A, the Administrator shall not be entitled to
eliminate or reduce the number of Restricted Stock Units determined in
accordance with Section 1 of Appendix A following a Change of Control.
          (d) Definition of Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following events:
               (1) the consummation by the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;
               (2) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets;
               (3) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
               (4) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.
     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its

-6-



--------------------------------------------------------------------------------



 



discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the Vesting
Schedule set forth on the Notice of Grant or as otherwise provided herein
(whether or not the Grantee remains employed by the Company or by one of its
Subsidiaries as of such date(s)), unless an earlier payment date, in the
judgment of the Administrator, would not cause the Grantee to incur an
additional tax under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder (“Section 409A”).
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 5 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the Vesting Date, subject to Section 10, but no later
than March 15th of the calendar year following the Vesting Date. Notwithstanding
the foregoing, if the Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, any Restricted
Stock Units that vest on account of the termination of the Grantee’s
relationship with the Company as a Service Provider will be paid to the Grantee
(or in the event of the Grantee’s death, to his or her estate) no earlier than
six (6) months and one (1) day following the date of the termination of the
Grantee’s relationship with the Company (or any Parent or Subsidiary of the
Company) as a Service Provider, subject to Section 10.
     7. Forfeiture of Unvested Restricted Stock Units. The balance of the
Restricted Stock Units that have not vested pursuant to Sections 3 through 5 at
the time of the termination of the Grantee’s relationship with the Company (or
any Parent or Subsidiary of the Company) as a Service Provider for any or no
reason will be forfeited.
     8. Conditions Requiring Forfeiture of Shares. Notwithstanding any provision
in this Agreement to the contrary, the Company may demand that the Grantee
forfeit and transfer to, and the Grantee hereby agrees that, within thirty
(30) days of such demand, the Grantee will (i) forfeit and transfer to, the
Company that number of Shares equal to the number of Shares issued as payment
for vested Restricted Stock Units under this Agreement, or (ii) tender to the
Company a cash payment in immediately available funds in an amount equal to the
number of Shares issued as payment for the vested Restricted Stock Units under
this Agreement multiplied by the Fair Market Value of a Share on the Vesting
Date, in the event the Board, in its reasonable discretion, determines within
four (4) years following the Performance Period but in any event prior to a
Change of Control that the Grantee committed financial-based fraud with respect
to the Company’s financial statements filed with the Securities and Exchange
Commission requiring the restatement of such financial statements and such fraud
positively impacted the Market Capitalization Growth Rate during the Performance
Period. Except for any applicable offset of amounts reimbursed, nothing herein,
including any determination by the Board contemplated by this Section 8, shall
limit or otherwise waive any Company right of recovery or obligation of
reimbursement by applicable executive officers under Section 304 of the Sarbanes
Oxley Act of 2002.
     9. [Reserved.]
     10. Withholding of Taxes.
          (a) General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state,

-7-



--------------------------------------------------------------------------------



 




local and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholdings (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Grantee is and remains the Grantee’s responsibility and that the Company
and/or the Employer (i) make no guarantees or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the delivery of Shares, the subsequent sale of any Shares received
at vesting and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the award to reduce or eliminate the
Grantee’s liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the tax obligation as a result of such
rounding.
          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (ii) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either case on
the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 10.
     11. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a

-8-



--------------------------------------------------------------------------------



 



brokerage account). After such issuance, recordation and delivery, the Grantee
will have all the rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares.
     12. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
Vesting Schedule set forth on the Notice of Grant do not constitute an express
or implied promise of continued employment for any period of time. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Subsidiary employing
the Grantee, as the case may be, shall not be deemed a termination of the
Grantee’s relationship with the Company as a Service Provider for the purposes
of this Agreement.
     13. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, CA 95110, or at such other
address as the Company may hereafter designate in writing, with a copy to the
Company, C/O General Counsel, 1745 Technology Drive, San Jose, CA 95110.
     14. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
     15. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
     16. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     17. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Administrator shall, in its

-9-



--------------------------------------------------------------------------------



 



absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the Vesting Date of the Restricted
Stock Units as the Administrator may establish from time to time for reasons of
administrative convenience.
     18 Plan Governs. This Agreement and Appendix B, if any, are subject to all
the terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement or Appendix B, if any, and one or more
provisions of the Plan, the provisions of the Plan will govern.
     19. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     20. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     21. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     22. Modifications to the Agreement. This Agreement, together with the Plan
and Appendix B, if any, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Grantee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units.
     23. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     24. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units, the Grantee acknowledges that:
          (a) the Plan is established voluntarily by the Company;

-10-



--------------------------------------------------------------------------------



 



          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that is outside the scope of
the Grantee’s employment or service contract, if any;
          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and
          (j) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     25. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee

-11-



--------------------------------------------------------------------------------



 




understands the recipients of Data may be located in the Grantee’s country, in
the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company,
E*Trade and any other potential recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that he or she may,
at any time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     26. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws.
     27. Language. If the Grantee has received this Agreement, Appendix B, if
any, or any other document related to the Plan translated into a language other
than English and if the translated version is different than the English
version, the English version will control, unless otherwise prescribed by local
law.
     28. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
     29. Appendix B. Notwithstanding any provision in this Agreement or any
other Plan documents to the contrary, the award of Restricted Stock Units shall
be subject to any special terms and conditions as set forth in the Appendix B,
if any, to this Agreement for the Grantee’s country of residence outside the
United States, if any. The Appendix B, if any, constitutes part of this
Agreement.

-12-



--------------------------------------------------------------------------------



 



APPENDIX B
APPENDIX B
TO TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
SPECIAL PROVISIONS FOR GRANTEES OUTSIDE THE UNITED STATES
     This Appendix B, which is part of the Agreement, includes additional terms
and conditions of the award of Restricted Stock Units that will apply to
Grantees in the countries listed below. Please note that the exchange control
information provided below is current as of April 2007. However, exchange
controls are subject to change and the Grantee should consult his or her
personal advisor(s) with respect to the applicable exchange controls (if any)
which may apply to the vesting of the Restricted Stock Units, acquisition and/or
sale of the Shares. Capitalized terms used but not defined herein shall have the
same meanings assigned to them in the Plan, the Agreement and the Notice of
Grant.
Australia
     No special provisions.
Austria
Consumer Protection Act Notice
     The Grantee acknowledges that he or she may be entitled to revoke the
Agreement on the basis of the Austrian Consumer Protection Act according the
following rules:

  (i)   If the Grantee receives the award of Restricted Stock Units under the
Plan outside the business premises of the Company, the Grantee may be entitled
to revoke his or her acceptance of the Agreement. The revocation must be made
within one week after the Grantee has signed the Notice of Grant.     (ii)   The
revocation must be in written form to be valid. It is sufficient if the Grantee
returns the Agreement to the Company or the Company’s representative with
language that can be understood as his or her refusal to conclude or honor the
Agreement. It is sufficient if the revocation is sent within the period
discussed above.

Belgium
Tax Compliance
     The Grantee is required to report any taxable income attributable to the
award of Restricted Stock Units on his or her annual tax return. In addition,
the Grantee is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return.

1



--------------------------------------------------------------------------------



 



APPENDIX B
Brazil
Intent to Comply with Law
     By accepting this award of Restricted Stock Units, the Grantee acknowledges
that he or she agrees to comply with applicable Brazilian laws and pay any and
all applicable taxes associated with the vesting of the Restricted Stock Units
and the sale of Shares.
Exchange Control Reporting
     A Grantee resident or domiciled in Brazil will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares of Company stock.
Canada
Consent to Receive Information in English for Quebec Grantees
     The parties acknowledge that it is their express wish that the Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
     Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Securities Law Information
     The Grantee is permitted to sell Shares acquired in settlement of the
Restricted Stock Units through the designated broker appointed under the Plan
provided the resale of Shares acquired in settlement of the Restricted Stock
Units takes place outside of Canada through facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select market in the United States.
China
Exchange Control Information
     Exchange control approval/reporting requirements may apply when the Grantee
sells Shares and repatriates the proceeds to China. As a result, the Grantee
should consult with his/her personal advisor as to the process for repatriating
the proceeds to China.
Germany
No special provisions.

2



--------------------------------------------------------------------------------



 



APPENDIX B
Hong Kong
Restricted Stock Units Payable Only in Shares
     Restricted Stock Units awarded to Grantees in Hong Kong shall be paid in
Shares only. In no event shall any of such Restricted Stock Units be paid in
cash, notwithstanding any discretion contained in the Plan or any provisions in
the Agreement to the contrary.
Securities Law Notice
     This offer of Restricted Stock Units and the Shares subject to the
Restricted Stock Units is not a public offer of securities and is available only
for employees of the Company or any parent or Subsidiary participating in the
Plan. The contents of this Appendix B, the Agreement and the Plan have not been
reviewed by any regulatory authority in Hong Kong. The Grantee is advised to
exercise caution in relation to this offer of Restricted Stock Units. If the
Grantee has any doubt as to the contents of this Appendix B, the Agreement or
the Plan, the Grantee should obtain independent professional advice.
Israel
Data Privacy Consent
     Grantee’s right to protect his or her personal data in connection with the
Plan might be restricted under certain circumstances. Specifically, the Company
or the Company’s Israeli Subsidiary may be required to disclose to the Israeli
tax authorities information on grants, vesting and sales under the Plan.
Italy
Plan Document Acknowledgement
     By accepting the award of Restricted Stock Units, the Grantee acknowledges
that he or she has received a copy of the Plan, has review the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.
     The Grantee further acknowledges that he or she has read and specifically
and expressly approves the following clauses in the Agreement: Paragraph 9:
Withholding of Taxes; Paragraph 13: Grant is Not Transferable; Paragraph 23:
Labor Law and Nature of Grant; Paragraph 25: Notice of Governing Law; and the
Data Privacy Consent below.
Data Privacy Consent
     Notwithstanding Paragraph 24 or any other provision of the Agreement,
Grantee agrees that the following shall apply with regard to data privacy in
Italy:
     Grantee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in this section of Appendix B by and among, as applicable, the
Employer and the Company and any

3



--------------------------------------------------------------------------------



 



APPENDIX B
of its Subsidiaries for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.
     Grantee understands that the Employer, the Company and any of its
Subsidiaries may hold certain personal information about Grantee, including,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of the award of
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Grantee’s favor, for the exclusive
purpose of managing and administering the Plan (“Data”).
     Grantee also understands that providing the Company with Grantee’s Data is
necessary for the performance of the Plan and that Grantee’s denial to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect Grantee’s ability to participate in the Plan. The
Controller of personal data processing is Brocade Communications Systems, Inc.,
with registered offices at 1745 Technology Drive, San Jose, California, 95110,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is [insert name of Brocade’s Italian subsidiary] with
registered offices at [insert address], Italy. Grantee understands that
Grantee’s Data will not be publicized, but it may be transferred to E*Trade or
other third parties, banks, other financial institutions or brokers involved in
the management and administration of the Plan. Grantee further understands that
the Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Grantee’s participation in the Plan, and that the Company and/or its
Subsidiaries may each further transfer Data to third parties assisting the
Company in the implementation, administration and management of the Plan,
including any requisite transfer to E*Trade or another third party with whom
Grantee may elect to deposit any Shares acquired under the Plan. Such recipients
may receive, possess, use, retain and transfer the Data in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan. Grantee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as the U.S. or Asia.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Grantee’s Data as soon as it has accomplished all the necessary
legal obligations connected with the management and administration of the Plan.
     Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
     The processing activity, including communication, the transfer of Grantee’s
Data abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require Grantee’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. Grantee
understands that, pursuant to Section 7

4



--------------------------------------------------------------------------------



 



APPENDIX B
of the Legislative Decree no. 196/2003, Grantee has the right to, including but
not limited to, access, delete, update, ask for rectification of Grantee’s Data
and estop, for legitimate reason, the Data processing. Furthermore, Grantee is
aware that Grantee’s Data will not be used for direct marketing purposes. In
addition, the Data provided can be reviewed and questions or complaints can be
addressed by contacting Grantee’s local human resources department.
Japan
     No special provisions.
Korea
Exchange Control Information
     If Grantee realizes US$500,000 or more from the sale of Shares acquired in
settlement of the Restricted Stock Units, Grantee will be required to repatriate
the sale proceeds back to Korea within 18 months of sale.
Mexico
     Policy Statement. La invitación que la Compañía hace en relación con el
Plan es unilateral y discrecional, por lo tanto, la Compañía se reserva el
derecho absoluto para modificar o terminar el mismo en cualquier momento, sin
ninguna responsabilidad para el Opcionante. Esta invitación y, en el caso del
Opcionante, la adquisición de acciones, de ninguna manera establecen relación
laboral alguna entre el Opcionante y la Compañía. Tampoco establece derecho
alguno entre el Opcionante y su empleador.
     English Translation. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Grantee. This invitation and, in the Grantee’s case, the acquisition of Shares
does not, in any way, establish a labor relationship between the Grantee and the
Company and it does not establish any rights between the Grantee and the
Employer.
Netherlands
Notification For Dutch Grantees
     The Grantee has been granted Restricted Stock Units under the Plan,
pursuant to which the Grantee may acquire shares of the Company’s Shares.
Grantees that are residents of the Netherlands should be aware of the Dutch
insider trading rules, which may impact the sale of Shares issued upon vesting
of the Restricted Stock Units. In particular, the Grantee may be prohibited from
effecting certain Share transactions if he or she has insider information
regarding the Company.
     Below is a discussion of the applicable restrictions. The Grantee is
advised to read the discussion carefully to determine whether the insider rules
could apply to him or her. If it is uncertain whether the insider rules apply,
we recommend that the Grantee consults with his or

5



--------------------------------------------------------------------------------



 



APPENDIX B
her legal advisor. Please note that the Company cannot be held liable if a
Grantee violates the Dutch insider rules. The Grantee is responsible for
ensuring his or her compliance with these rules.
     By entering into the Agreement and participating in the Plan, the Grantee
acknowledges having read and understood the Notification and acknowledges that
it is his or her responsibility to comply with the Dutch insider trading rules,
as discussed herein.
Prohibition Against Insider Trading
     Dutch securities laws prohibit insider trading. Under Article 46 of the Act
on the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of the Company or its Dutch Subsidiary who has inside
information as described above.
     Given the broad scope of the definition of inside information, certain
employees of the Company working at its Dutch Subsidiary may have inside
information and thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she had such inside
information.
Singapore
Securities Law Notification
     The grant of the award of Restricted Stock Units under the Plan is being
made on a private basis and is, therefore, exempt from registration in
Singapore.
Director Notification
     If the Grantee is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Grantee is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or affiliate in
writing when the Grantee receives an interest (e.g., Restricted Stock Units,
Shares) in the Company or any related companies. Please contact the Company to
obtain a copy of the notification form. In addition, the Grantee must notify the
Singapore Subsidiary or affiliate when the Grantee sells Shares of the Company
or any related company (including when the Grantee sells Shares acquired
pursuant to this award). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Grantee’s interests in the Company
or any related company within two days of becoming a director.

6



--------------------------------------------------------------------------------



 



APPENDIX B
Spain
Labor Law Acknowledgement
     In accepting the Restricted Stock Unit award, the Grantee acknowledges that
he or she consents to participation in the Plan and has received a copy of the
Plan and the Agreement. The Grantee understands that the Company has
unilaterally, gratuitously and discretionally decided to grant Restricted Stock
Units under the Plan to individuals who may be employees of the Company or its
Subsidiaries or affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that the
grant will not bind the Company or any of its Subsidiaries or affiliates.
Consequently, the Grantee understands that the Restricted Stock Units are
granted on the assumption and condition that the Restricted Stock Units or the
Shares acquired pursuant to the award shall not become a part of any employment
contract (either with the Company or any of its Subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Grantee
understands that this award would not be made to the Grantee but for the
assumptions and conditions referred to above; thus, the Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of Restricted
Stock Units shall be null and void.
Exchange Control Requirements
     To participate in the Plan, the Grantee must comply with exchange control
regulations in Spain. The acquisition of Shares under the Plan must be declared
for statistical purposes to the Spanish Dirección General de Política Comercial
e Inversiones Exteriores (the “DGPCIE”), the Bureau for Commercial Policy and
Foreign Investments, which is a department of the Ministry of the Economy. The
Grantee must make the declaration himself or herself by filing a form with the
DGPCIE. When receiving foreign currency payments derived from the ownership of
Shares (i.e., dividends or sale proceeds), the Grantee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Grantee will need to provide the institution with the following information:
(i) the Grantee’s name, address, and fiscal identification number; (ii) the name
and corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) further information that may be required. If the Grantee acquires Shares
under the Plan and wishes to import the ownership title of such Shares (i.e.,
share certificates) into Spain, the Grantee must declare the importation of such
securities to the DGPCIE.
Securities Law Notice
     The grant of Restricted Stock Units and the Shares issued pursuant to the
award are considered a private placement outside of the scope of Spanish laws on
public offerings and issuances.
Switzerland
     No special provisions.

7



--------------------------------------------------------------------------------



 



APPENDIX B
Taiwan
     No special provisions.
UAE
     No special provisions.
*  *  *  *  *

8